Citation Nr: 0602278	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an effective date prior to August 30, 
2001, for the grant of a 30 percent disability rating for 
right shoulder bursitis.

3.  Entitlement to service connection for a low back 
condition, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
San Juan, the Commonwealth of Puerto Rico.  In May 2002, the 
RO issued a rating decision by which the veteran was granted 
a 30 percent disability rating for his service-connected 
right shoulder bursitis.  The veteran voiced disagreement in 
July 2002 with the effective date assigned and a Statement of 
the Case (SOC) was issued in December 2003.  The veteran's 
substantive appeal was received in February 2004.

In November 2004, the Board issued a decision by which the 
veteran's earlier effective date claim was denied which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2005, a Joint Motion for 
Partial Remand (motion) was submitted to the Court by which a 
partial vacate was sought.  The Court granted the motion 
later that same month, and, therefore, the November 2004 
Board decision is vacated vis-à-vis the claim of entitlement 
to an earlier effective date.  

Service connection for sinusitis was denied in a June 2002 
rating decision.  The veteran voiced disagreement in July 
2002 and a SOC was issued in December 2002.  The veteran's 
perfected his appeal the following month.  The Board remanded 
this issue for further development in November 2004.  This 
requested development is now complete and this matter is 
again before the Board for appellate review.

The issue of entitlement to service connection for a low back 
condition is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of sinusitis.

3.   Prior to the VA examination conducted in August 2001, 
the evidence is not indicative of manifestations of bursitis 
that more closely approximates limitation function of the 
right arm to midway between side and shoulder level.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  The criteria for an effective date prior to August 30, 
2001, for the grant of a 30 percent disability rating for 
right shoulder bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 3.400, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.69, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To begin, the Board notes that the August 2005 joint motion 
reflects that in its November 2004 decision the Board 
concluded that certain medical documents were illegible.  The 
joint motion points out that the documents were in Spanish 
and included as part of its reasons for vacate and remand 
that the documents should be translated.  However, the 
documents had previously been sent for translation from 
Spanish into English and it was the translators, not the 
Board, who concluded that the documents were illegible.  In 
an attempt to comply with the joint motion and subsequent 
Court order, the Board again sent the documents for 
translation.  Again, the translator indicated that some of 
the documents were illegible.  As such, the Board takes this 
opportunity to highlight that any reference to illegible 
documents have been so deemed by a translator and is not the 
Board concluding that a document is illegible based on the 
fact that it is written in a language other than English.

Service Connection Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  A determination of service connection requires a 
finding of the existence of a current disability and an 
etiologic relationship between that disability and an injury 
or disease incurred in service.  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's VA treatment records reflect that he had a 
history of sinusitis.  See May 2000 VA medical record.  A 
February 2000 VA medical record reflects that the veteran 
complained of sinus pain.  Service connection requires the 
diagnosis of a current, chronic disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Moreover, service 
connection is not warranted for pain alone.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, the evidence 
indicates that the veteran has in fact been diagnosed with 
allergic rhinitis, not sinusitis.  See March 2000 VA computed 
tomography (CT) report and February 2005 VA examination 
report.  The March 2005 addendum shows that the examiner 
again noted that the veteran had allergic rhinitis and that 
the March 2000 CT reported no sinus pathology and sinus X-ray 
conducted in February 2005 was normal.  The Board notes that 
service connection for allergic rhinitis has been 
established.  See March 2005 rating decision.  

As the competent medical evidence fails to show a current 
diagnosis of a sinusitis, service connection must be denied.  
The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic disability such as sinusitis as the result of his 
military service.  As the weight of the evidence is against 
the veteran's claim of entitlement to service connection for 
sinusitis, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (The benefit-of-doubt rule does not apply 
when the preponderance of the evidence is against the claim).  

Earlier Effective Date

Upon his discharge from active duty, the veteran filed a 
claim seeking service connection for a right shoulder 
condition.  Service connection for right shoulder bursitis 
was established via an October 1994 rating decision, and 
assigned a non-compensable evaluation, effective from August 
1993.  The veteran voiced disagreement and perfected an 
appeal seeking an increased rating for his service-connected 
disability.  The evaluation was increased to 10 percent in a 
1996 rating action, effective from August 1993, and the Board 
issued a decision in July 1999 denying a disability rating in 
excess of 10 percent for right shoulder bursitis that the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  

A September 1999 order from the Court vacated the July 1999 
decision and in August 2000 the Board remanded the veteran's 
increased rating claim for additional development.  The 
additional development was completed and in May 2002, the RO 
issued a rating decision in which the veteran was granted a 
30 percent disability rating for right shoulder bursitis on 
and after August 30, 2001 (while his 10 percent disability 
rating remained in effect prior to this date).  The veteran 
voiced disagreement with the effective date assigned and in 
July 2003 correspondence, specifically indicated that he was 
withdrawing his claim that was on remand (entitlement to an 
increased rating) as he was satisfied with his 30 percent 
disability rating.  He clarified that he was specifically 
pursuing an earlier effective date for the 30 percent 
disability rating.

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  As to assigning an effective date 
for an increased rating, applicable criteria provide that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date, otherwise, the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005).

The veteran argues that his right shoulder disability has 
been severe since his discharge from active duty and 
therefore, his 30 percent disability rating should be 
effective prior to August 2001.  The August 2005 joint motion 
calls for the impact of the pain and painful motion be 
explicitly be considered.  The Board notes that the veteran's 
10 percent disability rating was established based on his 
complaints of pain and loss of strength.  See July 1996 SOC.  
Therefore, the veteran's functional loss due to pain of the 
right shoulder and the impact of the pain on his industrial 
capabilities has not been ignored when evaluating his 
disability picture prior to August 2001.  See also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The question to be answered by 
the Board is whether the veteran's functional loss of the 
right shoulder approximates the criteria for a disability 
rating in excess of 10 percent prior to August 2001.  See 
38 C.F.R. § 4.7 (2005).

Bursitis is rated on limitation of the affected part as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019 (2005).  The veteran's right shoulder is his major arm.  
See 38 C.F.R. § 4.69 (2005).  A 30 percent rating 
contemplates limitation of the major arm to midway between 
side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005).  However, an evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A July 1994 VA medical certificate reflects that the veteran 
was not in acute distress and had tenderness to palpitation 
in the right shoulder region with mild limitation of motion 
on extension and no limitation of motion in abduction.  The 
certificate contains a diagnostic impression of right 
shoulder pain.

An August 1994 VA examination report reflects that the 
veteran referred to pain in the right shoulder and right 
scapula without radiation as well as weakness of the right 
arm with loss of strength when he had pain.  The report 
reflects that he also referred to an occasional history of 
fallen objects from the right hand and that his pain was 
worse on cold days and when doing exercises.  The report 
indicates that examination of the veteran revealed no 
swelling, deformity, or instability of the right shoulder.  
Examination did reveal crepitus and tenderness to 
palpitation.  The veteran had 180 degrees of flexion and 
abduction.  The examination report shows that he also had 90 
degrees of extension and internal and external rotation of 
the right shoulder.

A September 1994 VA radiology report contains an impression 
of a normal study of the right shoulder and scapula.

Private medical records from 1994 and 1995 show complaints 
relating to right shoulder bursitis but little to no 
specificity that is legible.

An August 1995 VA medical certificate contains complaints of 
right shoulder pain but reflects that the veteran had full 
range of motion in all directions.  An October 1995 VA 
medical certificate reflects that the veteran's pain 
medications were refilled.

A December 1996 VA medical certificate reflects that the 
veteran had developed severe right shoulder pain while 
painting.  He had decreased range of motion.

An April 1997 private medical record reflects that the 
veteran complained of right shoulder pain that had increased 
in duration and intensity.  The record indicates that the 
veteran had full range of motion of flexion, extension and 
internal rotation.  Passive abduction was to 125 degrees with 
pain on the proximal upper arm.  The veteran resisted 
abduction and had external rotation to 30 degrees.

A June 1997 VA examination report reflects that the veteran 
referred to worsening pain in his right shoulder with writing 
as a teacher and claimed to be absent from his job for 10 
days due to right shoulder pain.  The report shows that 
physical examination of the veteran revealed no swelling or 
instability of the shoulder.  He had full and complete range 
of motion of the right shoulder passively and more than 90 
degrees of abduction and flexion actively, with pain.  The 
report indicates that there was objectively pain at 90 
degrees of abduction or flexion.  There was pain during 
complete extension, internal rotation, and external rotation 
but the veteran had no muscle atrophy in any of the muscles 
of the right shoulder.  He also had normal muscle strength.  
The report shows that he had mild tenderness to palpitation.

VA progress notes from 1999 and 2000 do not reflect treatment 
for the veteran's service-connected right shoulder.  Instead, 
if mentioned at all, the veteran's right shoulder bursitis 
appeared in the history portion of the records.

An August 2000 letter from a school principal reflects that 
the veteran worked as a teacher at that school district since 
1996 and the veteran had various absences because of 
sickness.  The letter indicates that the veteran's right 
shoulder bursitis hindered his ability to "be able to go to 
his working area."  Attached translated lists reflect that 
the veteran missed 12 days of work in 1996, 8 days in 1997, 
11 days in 1998, and 8 days in 1999.  The attached lists also 
reflect various days in which the veteran missed either a few 
minutes up to a few hours of work.  The lists do not reflect 
for what reason the veteran missed each specific day of work 
or what reason the veteran gave.

An August 2001 VA examination report indicates that the 
veteran reported to the examiner that his right shoulder 
condition was much worse since his last VA examination.  The 
report reflects that he complained of continuous right 
shoulder pain.  While he complained that his anterior 
shoulder pain was constant, he indicated that it increased in 
intensity with cold weather or movements when sleeping.  He 
indicated he had difficulty writing on a chalkboard, a part 
of his job as a schoolteacher.  The report reflects that the 
veteran had 70 degrees of right shoulder abduction, 70 
degrees of flexion, 80 degrees of internal rotation, and 80 
degrees of external rotation.  The report shows that the 
veteran had exquisite tenderness to palpitation, a positive 
Feagin test, and "clunking" was felt and heard at the 
glenohumeral joint.  There was no ankylosis.

An April 2002 letter from a school administrator reflects 
that the veteran had been an instructor for the 1994-1995 
school year.  The letter shows that the veteran indicated 
that the vast majority of his absences that year were due to 
right shoulder pain but, as eight years had passed, specific 
records from the school administrator were not available.

A May 2002 letter from another school principal states that 
the veteran had worked at her school as an instructor in the 
1993-1994 school year.  The veteran had requested that his 
absences for that period be certified but, as nine years had 
passed, records were no longer available.

A review of the evidence of record does not reflect that it 
is factually ascertainable that the veteran's right shoulder 
disability met the criteria for a 30 percent disability 
rating prior to VA examination conducted in August 2001.  
Prior to this point, the evidence is not indicative of 
manifestations of bursitis that limited the veteran's 
function of his right shoulder to more closely approximate 
limitation of the major arm to midway between side and 
shoulder level.  Instead, the evidence reflects that the 
veteran's complaints of and treatment for his right shoulder 
disability evolved around pain and the objective evidence 
consistently indicated that he did not have swelling, 
instability, or atrophy.  The objective evidence also 
consistently reflected that he had normal muscle strength 
prior to the VA examination conducted in August 2001.  The 
August 2001 VA examination report reflects that at that time, 
even the veteran reported that his right shoulder disability 
had worsened since the prior VA examination (in 1997).

In general, the veteran's right shoulder range of motion, as 
limited by pain, was at least to should level prior to August 
2001.  See 38 C.F.R. § 4.71a, Plate I (2005).  And while 
letters from the veteran's employer and former employers 
reflect some missed work that the veteran attributed to his 
right shoulder disability, the letters, especially when 
viewed in light of the contemporary medical evidence, are not 
reflective of excessive work absences that are indicative of 
increased limitation of function prior to August 2001.  While 
the veteran had work absences, there is no indication that 
such absences negatively affected his employment.  
Furthermore, as previously indicated, the veteran's was in 
receipt of compensation prior to August 2001 for his right 
shoulder disability in recognition that his disability 
adversely affected his ability to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. §§ 4.2, 4.10 (2005).  However, the veteran's 
complaints of pain, when viewed in light of the lack of 
objective medical evidence, such as muscle atrophy from loss 
of use of his right arm, is not indicative of a disability 
picture that more closely approximates limitation of function 
to midway between side and shoulder level.  

Moreover, while a July 1994 VA medical certificate reflects 
some limitation of extension, the limitation was noted as 
mild.  The veteran also had decreased range of motion in 
December 1996 but the VA medical certificate reflects that 
this decrease was an exacerbation of the veteran's disability 
in response to a specific incident.  Subsequent medical 
evidence is not indicative that the veteran's overall 
disability had worsened and, in fact, the July 1997 VA 
examination report again reflected that the veteran had no 
muscle atrophy, normal muscle strength, and full passive 
range of motion.  

As it is not factually ascertainable that the veteran's 
manifestations of bursitis limited his function of his right 
shoulder to more closely approximate limitation of the major 
arm to midway between side and shoulder level prior to VA 
examination conducted in August 2001, the Board concludes the 
weight of the evidence is against an effective date prior to 
August 30, 2001, for a 30 percent schedular disability rating 
for right shoulder bursitis.  38 C.F.R. § 3.400 (o)(2) 
(2005); Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 
2001) (when preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application). 

Extraschedular Consideration

The August 2005 joint motion also included as part of its 
reasons for vacate and remand that the Board had not 
addressed 38 C.F.R. § 3.321(b) in its November 2004 decision.  
The case law included in the joint motion in support of this 
does not include cases in which the Court held that 
extraschedular consideration is part of an earlier effective 
date claim.  Instead, the case law discusses how an 
extraschedular rating is a component of an increased rating 
claim.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
see also Fleshman v. Brown, 9 Vet. App. 548, 551-3 (1996) 
(affirming the Board decision denying an earlier effective 
date for the grant of a 20 percent disability rating while 
vacating and remanding the issue of entitlement to an 
increased rating to include for adequate reasons and bases 
for denying an extraschedular evaluation), Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997) (Board erred in not 
considering referral of an increased schedular rating claim 
for extraschedular consideration).

The Board points out that the veteran limited his appeal to 
claiming an earlier effective date of his 30 percent 
disability rating and no longer wished to appeal his initial 
increased rating claim.  In effect, the veteran contends that 
it is factually ascertainable that his 30 percent schedular 
rating is warranted prior to August 2001 and, thus, it is 
difficult to understand the logic behind the request for 
extraschedular consideration.  Nevertheless, there being a 
Court order to discuss extraschedular consideration, a 
discussion must occur.  

Pursuant to 38 C.F.R. § 3.321 (b), in exceptional cases where 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service connected 
disability may be assigned.  The governing norm is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
the veteran's disability resulted in frequent periods of 
hospitalization.  Moreover, it is undisputed that the service 
connected disability at issue has an adverse effect upon 
employment, but at most the veteran only missed 12 days of 
work in a year due to it.  It also bears emphasis that the 
degrees of disability in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the grades of disability.  Under these circumstances, it 
is the Board's conclusion that even with extraschedular 
consideration, the record does not establish the criteria for 
a 30 percent evaluation were met prior to August 2001.  


Duty to Notify and Assist

Finally, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Prior to adjudication of his service connection claim, the 
veteran was informed by letter in January 2002 of the 
evidence necessary to substantiate his service connection 
claim.  However, it is unclear from the record whether the 
veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nor is it clear that the letter 
explicitly informed the veteran of the evidence VA would seek 
and the evidence he was expected to provide.  Nevertheless, 
as a practical matter the Board finds that he has been so 
notified.  The December 2002 SOC contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes notice to submit 
any evidence in his possession, the evidence VA would obtain, 
and the evidence for which he was responsible.  With respect 
to the completeness and timing of the notice, the Board finds 
that any defect was harmless error.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Moreover, January 2002 correspondence from the 
veteran indicates that all treatment in connection with his 
service connection claim was received at a VA facility 
(records of which have been obtained).  As such, a remand for 
additional notification would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
considers the notice requirements for his service connection 
claim are met and the Board is satisfied that any error was 
harmless. 

As for his earlier effective date claim, the veteran was 
notified of VA's duty to assist in an April 2002 letter.  The 
April 2002 letter informed the veteran that evidence of 
persistent or recurrent symptoms of his disability was 
needed.  The letter informed him that VA would obtain 
evidence on his behalf if he identified the evidence and when 
he submitted the requisite release form.  He was provided 
with the information on how and where to send any evidence he 
had or that he obtained.

The veteran also was provided with the regulation governing 
effective dates and with the regulation regarding VA's duty 
to assist with claims in the December 2003 SOC.  This 
document included the language of 38 C.F.R. § 3.159 and 
together with the previous correspondence, it may be 
concluded the veteran was made aware of the need to submit 
any relevant information in his possession.  In fact, in July 
2003 correspondence, the veteran only refers to VA treatment 
records in connection with his claim while in May 2002 
correspondence he indicated that he had already submitted all 
evidence requested in connection with his right shoulder 
claim.  As such, the Board considers the notice requirements 
for his earlier effective date claim are met and the Board is 
satisfied that any error was harmless and that a remand for 
additional notification would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Although the veteran has not been examined for VA 
purposes in connection with his effective date appeal, the 
results would be irrelevant with respect to this effective 
date claim, and a medical opinion is therefore deemed not 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  VA examinations had previously been conducted in 
connection with an increased rating claim and the resulting 
reports are of record.  He was afforded a VA examination in 
connection with his service connection claim in February 2005 
and the resulting report is of record.  The veteran's VA 
treatment records have been obtained and private medical 
evidence and employer letters have been associated with his 
claims folder.  Translations of all evidence written in 
Spanish have been requested.  The veteran has not identified 
evidence or authorized VA to obtain evidence not of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for sinusitis is denied.

An effective date prior to August 30, 2001, for a 30 percent 
disability rating for right shoulder bursitis is denied.


REMAND

As for the veteran's low back claim, the record shows that 
service connection was initially denied via a September 2003 
rating decision; this determination was confirmed and 
continued by a January 2004 rating decision.  The February 
2004 notification of the January 2004 rating decision 
informed the veteran that he had one year to disagree with 
the denial of service connection for a low back condition.  
In January 2005, the veteran's notice of disagreement was 
received.  See 38 C.F.R. § 20.302 (2005).  A SOC has not been 
sent to the veteran regarding this issue.  In Manlicon v. 
West, 12 Vet. App. 238 (1999), the Court indicated that in a 
case in which a veteran expressed disagreement in writing 
with a decision by an agency of original jurisdiction and the 
agency of original jurisdiction failed to issue a SOC, the 
Board should remand the matter for issuance of an SOC.

Accordingly, this case is REMANDED for the following action:

After compliance with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
veteran and his representative concerning 
the claim of entitlement service 
connection for a low back condition, to 
include on a secondary basis.  The 
veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


